DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 20 August 2021 amends claims 1, 16. Claims 9, 10, and 22 have been cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “The applicant has forthwith complied with the office-action and the Examiner interview and has amended instant independent claims 1 and 16 to include the limitations of allowable claims 9 and 22 respectively as provided in the foregoing amendment…Based on the office-action/interview, the above amendment results in claims 1-8 and 11-14 as being allowable and patentable over all prior art of record.” Applicant’s amendment has been fully considered and are persuasive. Therefore, the previous rejections of claims 1-8, 11-14, 16-21, and 23 have been withdrawn.
Applicant argues, “However, the applicant respectfully disagrees with the Examiner’s rejections on independent claim 15. This is at least because claim 15 recites the use of a per-message data encryption key (DEK) for encrypting each 
Applicant argues, “These subgroup keys are then used to cryptographically protect all messages to/from a device…” In response, this teaching reads on the limitation in question because encrypting all messages would be considered “encrypting by an authenticated encryption each message…” as claimed.
Applicant argues, “There is no explicit indication or implication in Fries that a per-message key that is unique or dedicated to encrypt/decrypt just one individual message based on a counter…” In response, it is noted that the features upon which applicant relies are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Again, the claim merely requires the generation of a cryptographic key (DEK) that is used to for encryption of messages. Examiner notes that the claim does not actually include an encryption step. Instead, the limitation is structured as an intended use limitation (i.e., “for encrypting” is intended use). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Applicant argues, “A personal of ordinary skill in the art (POSA) would not have been motivated at the time of filing of the instant application to combine Fries with Li in order to practice claim 15.” This argument is not persuasive because Applicant has failed to actually address the proposed modification of Fries in view of the Li reference that was presented in the Non-Final rejection mailed 07 June 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fries, U.S. Publication No. 2020/0059357, in view of Li, U.S. Publication No. 2018/0097777. Referring to claim 15, Fries discloses a network system, such as an IoT network ([0003]), that includes a plurality of client devices (Figure 2, elements 310 & 320 & [0081]) such that the client devices can include mediums storing instructions executable by a device processor ([0063]), which meets the limitation of one or more edge devices [and at least one gateway device] on said secure IoT network, said one or more edge devices [and said at least one gateway device] each comprising at least one memory device storing computer-readable instructions and at least one microprocessor coupled to said at least one memory for executing said computer-readable instructions. The network additionally includes a key distribution server (Figure 2, element 200 & [0081]) that provides a group key to a group of client devices ([0083]: group key would read on the claimed wrapping key), which meets the limitation of a key server for distributing an wrapping key for each of said one or more edge devices [to said gateway device]. Each client device of the group locally derives a first-order sub-group key using the received group key ([0084]: first-order sub-group key would read on the claimed DEK), which meets the limitation of wherein said one or more edge devices employ said wrapping key to derive a per-message data encryption key (DEK) for encrypting. The client devices can generate messages using sub-group secrets and sub-group keys ([0032]-[0033] & [0041]: generated messages would read on the claimed IoT data), which meets the limitation of IoT data generated by said one or more edge devices for transmission on said secure IoT network [to said at least one gateway device]. The client device messages can be encrypted using the generated first-order sub-group key and transmitted to other devices in the group ([0110]), which meets the limitation of encrypting by an authenticated encryption each message of said IoT data for said transmission. The key distribution server includes functionality that allocates sub-group secrets to the client devices such that the sub-group secrets are utilized to generate the sub-group keys and ultimately allocate a client device to a particular communication group ([0027]-[0032]: functionality of the key distribution server that provides the sub-group secrets would read on the claimed module), which meets the limitation of a module on said secure IoT network for provisioning said one or more edge devices. 
Fries does not disclose that the IoT network includes a gateway. Li discloses an IoT that includes a gateway (Figure 1, 110) such that gateway includes a network security engine ([0022]) that itself includes registers/caches and processing units ([0023]: registers/caches can be mapped to the claimed memory device), which meets the limitation of at least one gateway device on said secure IoT network, said at least one gateway device comprising at least one memory device storing computer-readable instructions and at least one microprocessor coupled to said at least one memory device for executing said computer-readable instructions. Li discloses that group keys can be provided to network endpoints in a number of embodiments ([0020]) and one of those possible embodiments involves the IoT gateway providing the group key to the endpoints of the group ([0020]: In Fries, the key distribution server distributes the group key. Therefore, in order for the IoT gateway to provide the group key to the client devices in Fries, the IoT gateway would first need to receive the group key from the key distribution server.), which meets the limitation of a key server for providing a wrapping key for each of said one or more edge devices to said gateway device, said wrapping key provided by said gateway device to said one or more edge devices. The IoT gateway can receive and decrypt messages communicated from endpoints in an IoT group using a group key ([0020]: group ID is utilized as a key to encrypt and decrypt messages between the endpoints and gateway in the group that corresponds with the group ID key), which meets the limitation of IoT data generated by said one or more edge devices for transmission on said secure IoT network to said gateway device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the IoT network of Fries to have included a gateway in order to provide a device that is capable of managing many IoT devices as well as manage many groups of IoT devices as suggested by Li ([0045]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the gateway, in the modified IoT network of Fries, to have received the group key from the key distribution server such that the gateway provides the group key to the client devices because Li suggests that such a key distribution embodiment is one of a finite number of possible key distribution embodiments that could have been implemented by one of ordinary skill with a reasonable expectation of success (Li: [0020]).
Allowable Subject Matter
Claims 1-8, 11-14, 16-21, 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 This communication warrants No Examiner's Reason for Allowance, applicant's reply (8/20/2021) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Applicant’s arguments filed on 20 August 2021, with respect to the amended claim language are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437